Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 11, 2008







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed December 11, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01097-CR
____________
 
IN RE CALVIN EDWARD WEAVER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 3, 2008, relator, Calvin Edward Weaver, filed a petition for writ of
mandamus this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In his petition, relator requests that we compel the
Harris County District Clerk to acknowledge that his motion requesting
reduction of time of imprisonment, motion for leave of court, and declaration
of inability to pay costs have been received for filing and inform relator of
whether any action has been taken on his motions.  




A court
of appeals has the authority to issue writs of mandamus against a judge of a
district or county court in the court of appeals= district and all writs necessary to
enforce its jurisdiction.  Tex. Gov=t Code Ann. ' 22.221(b).  For a district clerk to
come within our jurisdictional reach, it must be established that the issuance
of the writ of mandamus is necessary to enforce our jurisdiction.  In re
Jose A. Coronado, 980 S.W.2d 691, 692B93 (Tex. App.CSan Antonio 1998, orig. proceeding). 
Relator has not shown that the exercise of our mandamus authority against the
Harris County District Clerk is necessary to enforce our jurisdiction. 
Therefore, we have no authority to issue a writ of mandamus against the Harris
County District Clerk.  
Accordingly,
relator=s petition for writ of mandamus is
ordered dismissed for lack of jurisdiction.
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed December 11, 2008.
Panel consists of Justices Frost,
Brown, and Boyce. 
Do Not Publish C Tex. R. App. P. 47.2(b).